      Case: 1:19-cv-06933 Document #: 1 Filed: 10/21/19 Page 1 of 13 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

PENSION PLAN OF LOCAL UNION 786   )
LUMBER EMPLOYEES RETIREMENT       )
FUND, WELFARE PLAN OF LOCAL UNION )
786 BUILDING MATERIAL WELFARE     )
FUND, MICHAEL PHILIPP, MICHAEL    )
YAUGER, STEVEN WARNKE, KEVIN      )
JARCHOW, EDWARD RIZZO, STEVEN     )
FISHER, RICKY BLEVINS, DAVE MASHEK,
                                  )
and MARTY OZINGA IV, as Trustees of the
                                  )
respective Funds.                 )
                                  )
           Plaintiffs,            )
                                  )
      v.                          )                     Case No. 1:19-cv-6933____________
                                  )
LEE LUMBER & BUILDING MATERIAL    )
CORP., RICHARD BAUMGARTEN, ARTHUR )
RAND BAUMGARTEN and any other     )
CONTROLLED GROUP MEMBERS OF LEE   )
LUMBER & BUILDING MATERIAL CORP., )
                                  )
           Defendants.            )

                                         COMPLAINT

       Plaintiffs, Pension Plan of Lumber Employees Local 786 Retirement Fund (“Pension

Fund”), Welfare Plan of the Local Union 786 Building Material Welfare Fund (“Welfare Fund”)

and Michael Philipp, Michael Yauger, Steven Warnke, Kevin Jarchow, Edward Rizzo, Steven

Fisher, Ricky Blevins, Dave Mashek, and Marty Ozinga IV as the members of the Funds’

respective Boards of Trustees (collectively, the “Trustees”), by their attorneys Jeffrey S. Fowler,

William T. Daniels and Jeffrey W. Hoff, bring this complaint against Defendants, Lee Lumber &

Building Material Corp. (the “Employer” or “Lee Lumber”); Richard Baumgarten and Arthur

Rand Baumgarten; and any controlled group members of the Employer, as a result of the

Employer’s withdrawal from a multiemployer pension plan and failure to make contributions to



                                                1
      Case: 1:19-cv-06933 Document #: 1 Filed: 10/21/19 Page 2 of 13 PageID #:1




both the Pension Fund (for withdrawal liability) and the Welfare Fund (for benefits), and allege

as follows:

                                JURISDICTION AND VENUE

       1.       This action arises under the Employee Retirement Income Security Act of 1974

(“ERISA”), as amended by the Multiemployer Pension Plan Amendments Act of 1980

(“MPPAA”), 29 U.S.C. §§ 1001-1461, to collect withdrawal liability, delinquent contributions,

interest, and penalties and, as such, this Court has jurisdiction over this action under sections

502(e), 502(f), and 4301(c) of ERISA, 29 U.S.C. §§ 1132(e), 1132(f), 1145 and 1451(c) and 28

U.S.C. §1331.

       2.       Venue lies in this court under sections 502(e)(2) and 4301(d) of ERISA, 29

U.S.C. §§ 1132(e)(2) and 1451(d), in that the Pension Fund and Welfare Fund are administered

by their respective Boards of Trustees at their principal place of business located at 300 South

Ashland Avenue, Suite 500, Chicago, Illinois 60607, and that a substantial part of the events or

omissions giving rise to Plaintiffs’ claims occurred in the Northern District of Illinois, Eastern

Division.

                                           PARTIES

       3.       Plaintiff Pension Fund is a multiemployer pension benefit plan within the

meaning of Section 3(37) and 4001(a)(3) of ERISA. 29 U.S.C. § 1002(37) and 1301(a)(3). The

Pension Fund is established and maintained pursuant to its Agreement and Declaration of Trust

of the Lumber Employees Local 786 Retirement Fund (the “Agreement and Declaration of

Trust”) in accordance with Section 302(c)(5) of the LMRA. 29 U.S.C. § 186(c)(5). The Pension

Fund has offices and conducts business within this District.

       4.       Plaintiff Welfare Fund is a multiemployer welfare benefit plan within the

meaning of Section 3(37) and 4001(a)(3) of ERISA. 29 U.S.C. § 1002(37) and 1301(a)(3). The


                                                2
      Case: 1:19-cv-06933 Document #: 1 Filed: 10/21/19 Page 3 of 13 PageID #:1




Welfare Fund is established and maintained pursuant to its Agreement and Declaration of Trust

of the Local Union 786 Building Material Welfare Fund (the “Agreement and Declaration of

Trust”) in accordance with Section 302(c)(5) of the LMRA. 29 U.S.C. § 186(c)(5). The Welfare

Fund has offices and conducts business within this District.

       5.      The members of the Board of Trustees of the Pension Fund are Michael Philipp,

Michael Yauger, Edward Rizzo, Steven Fisher, and Ricky Blevins.

       6.      The members of the Board of Trustees of the Welfare Fund are Michael Yauger,

Steven Warnke, Kevin Jarchow, Edward Rizzo, Steven Fisher, Ricky Blevins, Dave Mashek, and

Marty Ozinga IV.

       7.      Plaintiff Trustees of the Pension Fund are the Plan Sponsor of the Pension Fund

and have been duly authorized by its respective Agreement and Declaration of Trust to act on

behalf of the Pension Fund in collection of withdrawal liability and delinquent contributions

owed to the Pension Fund. With respect to such matters, the Trustees act as fiduciaries of the

Pension Fund within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A).

Pursuant to sections 502(a)(3) and 4301(a)(1) of ERISA, 29 U.S.C. §§ 1132(a)(3) and

1451(a)(1), the Trustees, as fiduciaries, are authorized to bring this action on behalf of the

Pension Fund, its Plan, its participants, and its beneficiaries for the purpose of collecting

withdrawal liability and/or delinquent contributions (related to withdrawal liability payments that

were not made in accordance with the withdrawal liability payment schedule).

       8.      Plaintiff Trustees of the Welfare Fund are the Plan Sponsor of the Welfare Fund

and have been duly authorized by its respective Agreement and Declaration of Trust to act on

behalf of the Welfare Fund in collection of delinquent contributions owed to the Welfare Fund.

With respect to such matters, the Trustees act as fiduciaries of the Welfare Fund within the




                                                3
      Case: 1:19-cv-06933 Document #: 1 Filed: 10/21/19 Page 4 of 13 PageID #:1




meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A). Pursuant to sections 502(a)(3)

and 4301(a)(1) of ERISA, 29 U.S.C. §§ 1132(a)(3) and 1451(a)(1), the Trustees, as fiduciaries,

are authorized to bring this action on behalf of the Welfare Fund, its Plan, its participants, and its

beneficiaries for the purpose of collecting delinquent contributions.

        9.      Defendant Lee Lumber is an Illinois corporation with its principal place of

business located in the State of Illinois and in this District.

        10.     The Agent of Record for Lee Lumber as of January 17, 2019, is Joey Waldman

whose listed address is 1247 Waukegan Road Ste 100, Glenview, Illinois 60025.

        11.     Until it closed on or about November 1, 2018, Lee Lumber operated at 633 West

Pershing Road, Chicago, Illinois.

        12.     When Lee Lumber closed, on or about November 1, 2018, it ceased making

contributions to the Pension Fund and triggered withdrawal liability on or about that date.

        13.     Lee Lumber is owned by Richard Baumgarten and Arthur Rand Baumgarten, who

own one hundred percent (100%) of the stock of Lee Lumber split evenly between them.

        14.     Defendants Richard Baumgarten and Arthur Rand Baumgarten are individuals

that as of the date Lee Lumber withdrew from the Pension Fund (on or about November 1, 2018)

owned one hundred percent (100%) of Lee Lumber.

        15.     Defendants Richard Baumgarten and Arthur Rand Baumgarten are individuals

that as of the date Lee Lumber withdrew from the Pension Fund (on or about November 1, 2018)

owned one hundred percent (100%) of the property upon which Lee Lumber operated located at

633 W. Pershing Road, Chicago Illinois 60609 (the “Property”).

        16.     In accordance with Section 4001(b)(1) of ERISA, 29 U.S.C. §1301(b)(1): (i) all

“trades and businesses” (whether or not incorporated) that are “under common control” are




                                                    4
       Case: 1:19-cv-06933 Document #: 1 Filed: 10/21/19 Page 5 of 13 PageID #:1




treated as a single employer, and (ii) all employees of trades or businesses under common

control are treated as employed by a single employer. Thus, each trade or business under

common control with the withdrawing employer is jointly and severally liable for any

withdrawal liability of any other trade or business under common control (see PBGC §

4001.3(a)(2)).

        17.      The Property is a separate trade or business upon which Lee Lumber operated its

business on and before the date of its withdrawal from the Pension Fund thus constituting a

single employer within the meaning of Section 4001(b)(1) of ERISA, 29 U.S.C. §1301(b)(1), and

the regulations promulgated thereunder.

        18.      The Property as of the date of withdrawal was not held as a corporation, limited

liability company and/or limited partnership. Therefore, the Property was not protected from any

form of limited liability that would prevent the Pension Fund from suing the owners individually

for amounts owed by the Property (as a single employer with Lee Lumber) for the withdrawal

liability.

                                               FACTS

        19.      Plaintiffs re-allege and incorporate the allegations contained in Paragraphs 1-18 of

this Complaint with the same force and effect as if fully set forth herein.

        20.      Lee Lumber was an employer engaged in an industry affecting commerce and was

subject to a collective bargaining agreement with the Building Material, Lumber, Box, Shaving,

Roofing and Insulating Chauffeurs, Teamsters, Warehousemen and Helpers Union No. 786 (the

“Union”) in the City of Chicago and Vicinity, State of Illinois, affiliated with the International

Brotherhood of Teamsters, under which Lee Lumber was required to make contributions to the

Pension Fund and Welfare Fund on behalf of certain of its employees.




                                                  5
      Case: 1:19-cv-06933 Document #: 1 Filed: 10/21/19 Page 6 of 13 PageID #:1




        21.     The Employer remitted contributions to the Pension Fund and the Welfare Fund

in accordance with the terms of its collective bargaining agreement with the Union until

November 30, 2018, after which it ceased remitting contributions to the Pension Fund and

Welfare Fund.

        22.     On or about November 1, 2018, the Employer no longer employed employees

covered by a collective bargaining agreement requiring contributions to the Pension Fund or the

Welfare Fund.

        23.     Lee Lumber sold its assets on or about November 1, 2018 and is no longer

engaged in business activities involving Union employees.

                                         COUNT I
                                   WITHDRAWAL LIABILITY

        24.     Plaintiffs re-allege and incorporate the allegations contained in Paragraphs 1-23 of

this Complaint with the same force and effect as if fully set forth herein.

        25.     The Employer withdrew from the Pension Fund in the Plan Year ending August

31, 2019, when it permanently ceased to have an obligation to remit contributions to the Pension

Fund as a result of its closure and the sale of its assets.

        26.     Under section 4201(b) of ERISA, 29 U.S.C. § 1381(b), the Pension Fund

calculated the liability for the Employer’s withdrawal to be $4,789,377 using the August 31,

2018 valuation date.

        27.     The Pension Fund notified Lee Lumber by letter (the “Demand Letter”) dated

January 10, 2019, that the amount of withdrawal liability incurred by Lee Lumber for a

withdrawal during the Plan Year ending August 31, 2019 was estimated to be $7,554,892. In the

Demand Letter, the Pension Fund further notified Lee Lumber that it could pay its estimated

liability in 80 quarterly installments of $34,807. The Demand Letter advised Lee Lumber that the



                                                    6
      Case: 1:19-cv-06933 Document #: 1 Filed: 10/21/19 Page 7 of 13 PageID #:1




first installment was due by March 15, 2019, and every three months thereafter. Alternatively,

Lee Lumber, had the option of paying its withdrawal liability in a lump sum. A copy of the

Demand Letter is attached as Exhibit A.

       28.     The Demand Letter was sent by certified mail return/receipt requested to Lee

Lumber at the address of the Property and was accepted by Lee Lumber on or about January 14,

2019. (Exhibit B).

       29.     No payment has been received by the Pension Fund from any of the Defendants

regarding the withdrawal liability assessed.

       30.     The Pension Fund, under separate cover dated March 22, 2019, sent a notice of

default to Lee Lumber informing Lee Lumber that it had missed its first payment of $34,807 and

that it had 60 days to correct this missed payment or the Pension Fund would default Lee

Lumber and all amounts owed would become immediately due. (Exhibit C).

       31.     On April 2, 2019, legal counsel for Lee Lumber timely filed a request for review

in accordance with section 4219(b)(2)(A) of ERISA, 29 U.S.C. § 1399(b)(2)(A). (Exhibit D).

       32.     On May 31, 2019, the Fund notified Lee Lumber via certified mail that its

Trustees had reviewed the request for review of Lee Lumber and had revised the estimated

amount of withdrawal liability owed from $7,554,892 to $4,789,377. This notice also revised

the quarterly payment owed from $34,807 to $32,400. (Exhibit E).

       33.     The Pension Fund granted Lee Lumber additional time to cure its default from its

original deadline of March 22, 2019 to June 7, 2019.

       34.     To the date of this Complaint, Lee Lumber has made no payments to the Pension

Fund for withdrawal liability and has been defaulted by the Pension Fund.




                                               7
      Case: 1:19-cv-06933 Document #: 1 Filed: 10/21/19 Page 8 of 13 PageID #:1




        35.     A final letter was sent by certified mail return/receipt requested to Lee Lumber at

the address of the Property dated August 8, 2019, notifying Lee Lumber that the Trustees had

defaulted Lee Lumber for failing to make payments required under ERISA and that the entire

withdrawal liability of $4,789,377 was now due. The notice stated that payment of this amount

was due within 10 days of receipt of the letter. This letter was received by Lee Lumber on

August 9, 2019. (Exhibit F).

        36.     In accordance with ERISA § 4221(a)(1), 29 U.S.C. § 1401(a)(1), Lee Lumber and

its controlled group members had 60 days from the date of the Fund’s May 31, 2019 letter to

initiate arbitration. Since no action was taken by Lee Lumber and/or its controlled group

members to initiate arbitration, Defendants have waived any rights to challenge the amount of

withdrawal liability and who is liable for such withdrawal liability.

        37.     Lee Lumber has not remitted any of the installment payments sought by the

Pension Fund for Lee Lumber’s withdrawal from the Pension Fund nor did it ever take steps to

initiate arbitration.

        38.     Under Section 4219(c)(5) of ERISA, 29 U.S.C. § 1399(c)(5), an employer is

required to pay any outstanding withdrawal liability in a lump sum if it is in default and has

exhausted its ability to challenge withdrawal liability due to its failure to timely initiate

arbitration.

        39.     Under Section 3(5) of ERISA, 29 U.S.C. § 1002(5) and PBGC Opinion Letter

82-37 (1982), an “employer” is a person who is “obligated to contribute” to a plan either as a

direct employer, or an entity that is a “trade[] or business[] under common control” with such

employer.




                                                 8
      Case: 1:19-cv-06933 Document #: 1 Filed: 10/21/19 Page 9 of 13 PageID #:1




       40.     Under Section 4001(b) of ERISA, 29 U.S.C. § 1301(b), the owner(s) of an

unincorporated trade or business are treated as employers and shall be jointly and severally liable

for any withdrawal liability if such business is a trade or business under common control with an

entity that has incurred withdrawal liability.

       41.     As the owners of Lee Lumber and of the Property upon which Lee Lumber

operated, Richard Baumgarten and Arthur Rand Baumgarten are part of the controlled group

and/or joint employers with Lee Lumber and are therefore jointly and severally liable to the

Pension Fund for withdrawal liability.

       42.     Pursuant to Sections 502(g) and 4301(e) of ERISA, 29 U.S.C. §§ 1132(g) and

1451(e), Lee Lumber; Richard Baumgarten and Arthur Rand Baumgarten; and any other

members of the Controlled Group are liable jointly and severally for the Fund’s costs and

expenses incurred in connection with this action, including any reasonable attorneys’ fees.

                                       COUNT II
                               DELINQUENT CONTRIBUTIONS

       43.     Plaintiffs re-allege and incorporate the allegations contained in Paragraphs 1-42 of

this Complaint with the same force and effect as if fully set forth herein.

       44.     Pursuant to the Welfare Fund’s Agreement and Declaration of Trust, Lee Lumber

was required to make monthly reports of hours worked by its employees in the jurisdiction of the

Union and pay contributions to the Welfare Fund for each hour worked at the negotiated rate.

       45.     The Welfare Fund conducted a final audit of Lee Lumber on June 30, 2018.

       46.     The Welfare Fund auditors determined a deficiency was owed and Lee Lumber

timely paid the delinquency.




                                                  9
     Case: 1:19-cv-06933 Document #: 1 Filed: 10/21/19 Page 10 of 13 PageID #:1




       47.      Lee Lumber ceased sales to its customers on or about October 31, 2018 but

agreed to use Union drivers to help in the liquidation of the company.

       48.      Lee Lumber agreed to pay contributions for the time these Union drivers worked

during the liquidation process.

       49.      The delinquency owed is for work performed by Union drivers during the month

of October 2018 when Union drivers were moving product in the liquidation.

       50.      Lee Lumber paid the Pension Fund contributions owed for the month of October

but not the Welfare Fund contributions.

       51.      Lee Lumber owes the Welfare Fund contribution for the month of October 2018

plus interest, penalties and liquidated damages. Attached is the contribution report detailing the

amounts owed to the Welfare Fund. (Exhibit G).

       52.      Pursuant to Sections 502(g) and 4301(e) of ERISA, 29 U.S.C. §§ 1132(g) and

1451(e), Lee Lumber is liable for the Fund’s costs and expenses incurred in connection with this

action, including any reasonable attorneys’ fees.

             WHEREFORE, the Pension Fund, Welfare Fund and their respective Trustees

             respectfully request the following judgment in favor of the Plaintiffs and against the

             Defendants:

                a.      That Lee Lumber; Richard Baumgarten and Arthur Rand Baumgarten; and

                        any other members of the Controlled Group be held liable jointly and

                        severally for the outstanding withdrawal liability of $4,789,377, which

                        amount includes delinquent contributions owed to the Pension Fund for

                        this withdrawal liability pursuant to Section 4219(c)(1) of ERISA, 29

                        U.S.C. §1399(c)(1);




                                                 10
Case: 1:19-cv-06933 Document #: 1 Filed: 10/21/19 Page 11 of 13 PageID #:1




        b.    That Lee Lumber; Richard Baumgarten and Arthur Rand Baumgarten; and

              any other members of the Controlled Group be held jointly and severally

              liable for the full amount of prejudgment interest attributable to the

              withdrawal liability calculated pursuant to Section 502(g) of ERISA, 29

              U.S.C. §1132(g);

        c.    In the alternative, that Lee Lumber; Richard Baumgarten and Arthur Rand

              Baumgarten: and any other members of the Controlled Group be held

              jointly and severally liable for the delinquent contributions, plus interest,

              liquidated damages and attorney fees for missed payments of the

              withdrawal liability required under ERISA pursuant to Sections 502(g)

              and 4301(e) of ERISA, 29 U.S.C. §§ 1132(g) and 1451(e);

        d.    That Lee Lumber; Richard Baumgarten and Arthur Rand Baumgarten; and

              any other members of the Controlled Group be held jointly and severally

              liable for liquidated damages calculated pursuant to Section 502(g) of

              ERISA, 29 U.S.C. §1132(g);

        e.    That Lee Lumber; Richard Baumgarten and Arthur Rand Baumgarten; and

              any other members of the Controlled Group be held liable jointly and

              severally for the Fund’s costs and expenses incurred in connection with

              this action, including its reasonable attorneys’ fees, pursuant to Sections

              502(g) and 4301(e) of ERISA, 29 U.S.C. §§ 1132(g) and 1451(e);

        f.    That Defendant Lee Lumber be held liable in the amount of $2,880.00 for

              unpaid contributions to the Welfare Fund of the month of October 2018,




                                       11
Case: 1:19-cv-06933 Document #: 1 Filed: 10/21/19 Page 12 of 13 PageID #:1




              pursuant to Sections 502(g) and 4301(e) of ERISA, 29 U.S.C. §§ 1132(g)

              and 1451(e);

        g.    That Defendant Lee Lumber be held liable in the amount of $985.00 for

              liquidated damages and interest for the late Welfare Fund contributions,

              pursuant to pursuant to Sections 502(g)(2) and 4301(e) of ERISA, 29

              U.S.C. §§ 1132(g)(2) and 1451(e);

        h.    That Defendants be ordered to pay reasonable attorneys’ fees and costs

              incurred by the Plaintiffs pursuant to their respective Agreement and

              Declaration of Trust and 29 U.S.C. § 1132(g)(2)(D); and

        i.    The Plaintiffs shall have such other and further relief as the Court shall

              deem just and proper.

                   [SIGNATURE PAGE ON NEXT PAGE]




                                      12
     Case: 1:19-cv-06933 Document #: 1 Filed: 10/21/19 Page 13 of 13 PageID #:1




Dated: October 21, 2019                        Respectfully submitted,

                                               PENSION PLAN OF LOCAL UNION 786
                                               LUMBER EMPLOYEES RETIREMENT
                                               FUND, WELFARE PLAN OF LOCAL
                                               UNION 786 BUILDING MATERIAL
                                               WELFARE FUND, MICHAEL PHILIPP,
                                               MICHAEL YAUGER, STEVEN WARNKE,
                                               KEVIN JARCHOW, EDWARD RIZZO,
                                               STEVEN FISHER, RICKY BLEVINS,
                                               DAVE MASHEK, AND MARTY OZINGA
                                               IV

                                               /s/: Jeffrey S. Fowler_____
                                                    Jeffrey S. Fowler
                                                    Attorney for Plaintiffs
Jeffrey S. Fowler, jfowler@lanermuchin.com
(6205689)
William T. Daniels, wdaniels@lanermuchin.com
(6224750)
Laner Muchin, Ltd.
515 North State Street, Suite 2800
Chicago, IL 60654
(312) 467-9800 / (312) 467-9479 (fax)

Jeffrey W. Hoff, jhoff@786benefits.org
(6203385)
Teamsters Local 786 Benefit Funds
300 South Ashland Avenue #500
Chicago, IL 60607
(312) 666-1875




                                          13
